UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4511


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MATTHEW F. LASSITER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:15-cr-00367-H-1)


Submitted: July 31, 2017                                          Decided: August 25, 2017
                             Amended: September 21, 2017


Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Buchanan Eads, Raleigh, North Carolina, for Appellant. John Stuart Bruce,
United States Attorney, Jennifer P. May-Parker, First Assistant United States Attorney,
Phillip A. Rubin, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matthew F. Lassiter pled guilty, without the benefit of a plea agreement, to

possession of marijuana, in violation of 21 U.S.C. § 844(a) (2012), and possession of a

firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012). The district

court imposed a total sentence of 58 months’ imprisonment, and Lassiter now appeals.

On appeal, he argues that the district court erred in imposing a sentencing enhancement

pursuant to U.S. Sentencing Guidelines Manual § 2K2.1(b)(6)(B) (2015), and that the

sentence imposed is substantively unreasonable. We affirm.

       We    review    the   reasonableness       of   a   sentence   “under   a   deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This entails

review of the procedural and substantive reasonableness of the sentence. Id. at 51.

“Procedural errors include ‘. . . improperly calculating[] the Guidelines range, . . . failing

to consider the § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or

failing to adequately explain the chosen sentence . . . .’” United States v. Carter, 564
F.3d 325, 328 (4th Cir. 2009) (quoting Gall, 552 U.S. at 51). Only if the sentence is free

of “significant procedural error” do we review the substantive reasonableness of the

sentence, accounting for “the totality of the circumstances.” Gall, 552 U.S. at 51. “Any

sentence that is within or below a properly calculated Guidelines range is presumptively

reasonable.” United States v. White, 810 F.3d 212, 230 (4th Cir.) (internal quotation

marks omitted), cert. denied, 136 S. Ct. 1833 (2016).




                                              2
      We conclude that the district court did not plainly err in imposing the sentencing

enhancement. * The Sentencing Guidelines provide for a four-level enhancement if a

“defendant . . . used or possessed any firearm . . . in connection with another felony

offense.” USSG § 2K2.1(b)(6)(B). A defendant possesses a firearm in connection with

another offense when “the firearm had some purpose or effect with respect to the other

offense, including if the firearm was present for protection or to embolden the actor.”

United States v. McKenzie-Gude, 671 F.3d 452, 464 (4th Cir. 2011) (internal quotation

marks omitted). However, “the requirement is not satisfied if the firearm was present due

to mere accident or coincidence.” United States v. Jenkins, 566 F.3d 160, 163 (4th Cir.

2009) (internal quotation marks omitted). This enhancement applies “in the case of a

drug trafficking offense in which a firearm is found in close proximity to drugs,

drug-manufacturing materials, or drug paraphernalia.”     USSG § 2K2.1(b)(6)(B) cmt.

n.14(B).

      The district court found that Lassiter acknowledged that he trafficked in cocaine

and marijuana and was carrying 75.2 grams of marijuana, split into three small bags, and

an electronic scale on his person at the time of his arrest. This evidence supports the

conclusion that Lassiter was engaged in drug trafficking at the time of his arrest. See

United States v. Robinson, 627 F.3d 941, 947 (4th Cir. 2010) (noting that digital scales

constitute drug paraphernalia); United States v. Meshack, 225 F.3d 556, 570 (5th Cir.

      *
        Because Lassiter failed to object to the sentencing enhancement below, we
review application of the enhancement only for plain error. United States v.
Garcia-Lagunas, 835 F.3d 479, 492 (4th Cir. 2016), cert. denied, 137 S. Ct. 713 (2017).


                                           3
2000) (concluding that 78.3 grams of marijuana, split into multiple small packages, is

“necessarily consistent with distribution”), amended in part on reh’g, 244 F.3d 367 (5th

Cir. 2001), overruled on other grounds by United States v. Cotton, 535 U.S. 625 (2002).

Furthermore, because police discovered the loaded firearm under Lassiter’s coat in the

car that he was driving, “the firearm necessarily ‘has the potential of facilitating another

felony offense’ and thus Section 2K2.1(b)(6) applies.” Jenkins, 566 F.3d at 163 (quoting

USSG § 2K2.1 cmt. n.14(B)).

       We also conclude that the district court did not abuse its discretion in imposing a

58-month sentence. In light of Lassiter’s history of criminal conduct and recidivism, as

well as the circumstances of his crime, the mitigating factors to which he points do not

overcome    the   presumption     of   reasonableness    afforded    the   district   court’s

within-Guidelines sentence.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             4